Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is responsive to the Preliminary amendment to RCE filed on 12/3/2020 to the Application filed on 10/24/2018.  
This application claims benefit of Priority under 35 U.S.C. §119 (e) from Provisional U.S. Patent Application No 62/618550, filed on 1/17/2018.
Claims 1-12 14-15, and 17-22 are pending in the case.  Claims 20-22 have been added.  Claim 1 is an independent claim.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5, and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Borucki et al., U.S. Patent Application Publication No. 20140278605 filed on 3/13/2014 (hereinafter Borucki) in view of Carpenter II et al., U.S. Patent No. 10628635, filed on 10/3/2017 (hereinafter Carpenter) in view of Ly et al., U.S. Patent Application Publication No. 20170337274, filed on 5/17/2016 (hereinafter Ly) in view of Leise et al., U.S. Patent No. 10387963, filed on 9/24/2015 (hereinafter Leise) in view of Algoo et al., U.S. Patent Application Publication No. 20120165618, filed on 11/30/2011 (hereinafter Algoo).
As for independent claim 1, Borucki discloses computing device 
being configured to dynamically display a specific, structured interactive animated conversational graphical interface paired with a prescribed functionality directly related to the interactive graphical user interface's structure 
(Borucki paragraph [0016], [0046], [0058], [0062] discloses animated conversational graphical interface, interactive avatar, paired with travel related activities as shown in figures 2, 4A-4F)

Borucki does not appear to explicitly disclose computing device comprising text-to-speech application and the avatar being a three-dimensional. 
However, Carpenter discloses the specific, structured interactive animated conversational graphical interface converting response data received by the computing device from a human user into an audio file using a text-to-speech application capable of being integrated into a web browser based avatar 
(Carpenter Col 4 Lines 8-22, Col 7 Lines 1-13, Col 9 Lines 13-37  discloses  animated conversational graphical interface converting response input data from a user to audio files using a cloud-based text-to-speech application, conversational holographic assistant further comprises a text-to-audio generator)the avatar being a three-dimensional Electronic Caregiver Image (ECI) avatar 

Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Carpenter to Borucki for the benefit of displaying an avatar that is more life like to mimic the experience of having a human assistant.  

Borucki does not appear to explicitly disclose computing device comprising cloud-based text-to-speech application. 

(Ly paragraph [0086], [0110] discloses cloud-based text-to-speech application, text-to-speech (TTS) module performed by cloud-based computing system, capable of being integrated into a web browser, a Web browser through which a user may interact with an implementation). 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Ly to Borucki and Carpenter for the benefit of having a system that is on the cloud such that it is accessible from anywhere.  

Borucki does not appear to explicitly disclose computing device comprising 
the avatar being displayed on the display screen, within the web browser of the computing device as a three-dimensional electronic image of a human health caregiver for the human user.

However, Leise discloses computing device comprising 
the avatar being displayed on the display screen, within the web browser of the computing device as a three-dimensional electronic image of a human caregiver for the human user 
(Leise Col 1 Lines 51-59, Leise Col 3 Lines 56-62, Col 14 Lines 63-67, Col 15 Lines 1-4 discloses three-dimensional avatar displayed on a browser).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Leise to Borucki, Carpenter, and Ly for the benefit of displaying an avatar on a web browser without having to acquire a separate application since most computing system already have a web browser.  

Borucki does not appear to explicitly disclose computing device comprising avatar being a health caregiver.  However, Algoo discloses computing device comprising

(Algoo paragraph [0004], [0045], [0048], [0076], [0094] discloses avatar displayed as electronic image of human health caregiver displayed within a web page as shown in figs. 2-14). 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Algoo to Borucki, Carpenter, Ly, and Leise for the benefit of having an avatar adopted to be expert in a particular field. 

As for claim 2, limitations of parent claim 1 have been discussed above.  Borucki discloses computing device 
being any form of a computing device, including a personal computer, laptop, tablet, or mobile device 
(Borucki paragraph [0025] computer device includes a personal computer, a portable computer, or a mobile computing/communication device, such as a smartphone, tablet).

As for claim 3, limitations of parent claim 1 have been discussed above.  Borucki discloses computing device 
wherein the display screen is further configured to display a plurality of data entry options to the human user, the plurality of data entry options comprising two or more of: voice, type, touch or combinations thereof 
(Borucki paragraph [0035] discloses two or more data entry options including voice, touch, key, and/or mouse input; Borucki paragraph [0062] discloses touch type data entry, user can select reservation button 60).

As for claim 5, limitations of parent claim 1 have been discussed above.  Borucki discloses computing device configured to 

(Borucki paragraph [0060] discloses user provides data being validated by animated conversational graphical interface, avatar nods following user selection of one of the button 60-64). 

As for claim 15, limitations of parent claim 1 have been discussed above.  Borucki discloses computing device wherein 
avatar is configured to provide guidance and feedback to assist the human user during utilization of the specific, structured interactive animated conversational graphical interface
(Borucki paragraph [0034], [0060], [0068] discloses virtual avatar, avatar 30, providing guidance, Avatar 30 may shake each button to prompt a user to choose, and feedback, avatar nods to covey acceptance of user selection). 

Borucki does not appear to explicitly disclose web browser based avatar.  However, Leise discloses web browser based avatar
(Leise Col 1 Lines 51-59, Leise Col 3 Lines 56-62, Col 14 Lines 63-67, Col 15 Lines 1-4 discloses three-dimensional avatar displayed on a browser).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Leise to Borucki, Carpenter, Ly, and Algoo for the benefit of displaying an avatar on a web browser without having to acquire a separate application since most computing system already have a web browser.  


Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Borucki in view of Carpenter in view of Ly in view of Leise in view of Algoo in view of Anderson et al., U.S. Patent Application Publication No. 2013/0212501, filed on 12/21/2012 (hereinafter Anderson).

As for claim 4, limitations of parent claim 1 have been discussed above.  Anderson discloses computing device wherein 
the display screen is further configured to display a real-time updated user interface comprising a plurality of received entries from the human user within a web browser based dialogue box. 
 (Anderson paragraph [0013], [0083]-[0084] discloses displaying plurality of user entries within web browser dialog box 113 as shown in figure 1). 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Anderson to Borucki, Carpenter, Ly, Leise, and Algoo for the benefit of displaying an avatar on a web browser without having to acquire a separate application.  


Claims 6, 7, and 8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Borucki in view of Carpenter in view of Ly in view of Leise in view of Algoo in view of Derechin et al., U.S. Patent Application Publication No. 2004/0109470, filed on 11/18/2002 (hereinafter Derechin).

As for claim 6, limitations of parent claim 1 have been discussed above.  Derechin discloses computing device configured to 
validate data provided by the human user by comparing the data provided by the human user with external data stored in a cloud-based database. 

Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Derechin to Borucki, Carpenter, Ly, Leise and Algoo for the benefit of being able “to facilitate real-time decision-making processes”, (Derechin). 

As for claim 7, limitations of parent claim 1 have been discussed above.  Borucki  discloses computing device configured to 
Receive data from the human user and display progression to a next item. 
(Borucki paragraph [0062] discloses allowing user to progress to next item, selection of reservation button displays dates with cost information). 

Borucki does not appear to explicitly disclose computing device comprising item within a form.
However, Derechin discloses computing device comprising 
determine that the received data is valid, and display progression to a next item within a form. 
 (Derechin paragraph [0062], [078], [0095] discloses validating user input data on an  interactive form and progressing to next item, when data type is validated, focus is sent to next data input field).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Derechin to Borucki, Carpenter, Ly, Leise and Algoo for the benefit of being able “to facilitate real-time decision-making processes”, (Derechin). 

As for claim 8, limitations of parent claim 1 have been discussed above.  Derechin discloses computing device configured to  

(Derechin paragraph [0083], [0099] not allowing user to progress with invalid data, pop-up window displays non-corresponding information when user input doesn't correspond to customer name). 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Derechin to Borucki, Carpenter, Ly, Leise and Algoo n for the benefit of being able “to facilitate real-time decision-making processes”, (Derechin). 

Claims 9-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Borucki in view of Carpenter in view of Ly in view of Leise in view of Algoo in view of Derechin in view of Purves et al., U.S. Patent Application Publication No. 2018/0189756, filed on 12/12/2017 (hereinafter Purves).

As for claim 9, limitations of parent claim 1 have been discussed above.  Borucki  discloses computing device comprising 
animated conversational graphical interface 
(Borucki paragraph [0016], [0046], [0058], [0062] discloses animated conversational graphical interface, interactive avatar, as shown in figures 2, 4A-4F). 
	
Borucki does not appear to explicitly disclose computing device configured to 
complete and update a database entry in a database that is in communication with the computing device.  However, Purves discloses computing device configured to 
complete and update a database entry in a database that is in communication with the computing device. 

Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Purves to Borucki, Carpenter, Ly, Leise and Algoo for the benefit of being able retain valid information in a database. 

As for claim 10, limitations of parent claim 9 have been discussed above.  Derechin discloses computing device wherein 
the display screen is further configured to display at least one form within the web browser, the at least one form immediately transmitted by the computing device to cloud-based storage upon completion of all requested data input by the human user
(Derechin paragraph [0036] discloses generating a form with text, text area, check boxes to be displayed on a web browser; Derechin paragraph [0019], [0107] transmitting completed form to the cloud) .
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Derechin to Borucki, Carpenter, Ly , Leise, Algoo and Purves for the benefit of being able “to facilitate real-time decision-making processes”, (Derechin). 

As for claim 11, limitations of parent claim 10 have been discussed above.  Borucki  discloses computing device wherein  
any previous entries to the at least one form are updated within the cloud-based storage based on new data input by the human user 
(Purves paragraph [0085], [0086] discloses previous entries being updated, user shipping address is updated with new shipping address).



Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Borucki in view of Capenter in view of Ly in view of Leise in view of Algoo in view of Anderson in view of Mackle et al., U.S. Patent Application Publication No. 2009/0094285, filed on 10/1/2008 (hereinafter Mackle).

As for claim 12, limitations of parent claim 1 have been discussed above.  Anderson discloses computing device wherein
the specific, structured interactive animated conversational graphical interface is further configured to convert text data received from the human user to voice data and also for use in conversation with the human user. 
(Anderson paragraph [0063] discloses converting text data to voice data, text to voice system generates spoken response for avatar)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Anderson to Borucki, Carpenter, Ly, of Leise and Algoo for the benefit of enabling avatar to communicate with a user.  

Anderson does not appear to explicitly disclose device where voice data is for storage.  However Mackle discloses device comprising converting text data to voice data for storage (Mackle paragraph [0064] discloses converting text file into speech and storing the audio file). 


Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Borucki in view of Carpenter in view of Ly in view of Leise in view of Algoo view of Mackle in view of Spinella-Mamo et al., U.S. Patent Application Publication No. 2019/0116212, effectively filed on 10/16/2017 (hereinafter Spinella).

As for claim 14, limitations of parent claim 1 have been discussed above.  Mackle discloses computing device wherein  
the converted audio file is transmitted by the computing device to storage for retention and later use.
(Mackle paragraph [0064], [0067] discloses converting text to speech and storing the converted audio file for later use).   
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Mackle to Borucki, Carpenter, Ly, Leise, and Algoo for the benefit of being able to retain audio files to avoid reconverting text to audio for each use.  

Mackle does not appear to explicitly disclose device comprising audio files being transmitted to cloud-based storage.  However, Spinella discloses audio files being transmitted to cloud-based storage (Spinella paragraph [0036] discloses transmitting audio data to cloud based server). 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Spinella to Borucki, Carpenter, Ly, Liese, Algoo, and Mackle for the benefit of being able to store files in cloud storage for easy access.  
Claims 17-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Borucki in view of Carpenter in view of Ly in view of Leise in view of Algoo in view of Anderson in view of Patri et al., U.S. Patent Application Publication No. 2013/0167025, filed on 2/17/2012 (hereinafter Patri).

As for claim 17, limitations of parent claim 1 have been discussed above.  Leise discloses computing device comprising 
three-dimensional electronic image of a human caregiver
(Leise Col 1 Lines 51-59, Leise Col 3 Lines 56-62, Col 14 Lines 63-67, Col 15 Lines 1-4 discloses three-dimensional avatar displayed on a browser).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Leise to Borucki, Carpenter, Ly, and Algoo for the benefit of displaying an avatar on a web browser without having to acquire a separate application since most computing system already have a web browser.  

Algoo discloses computing device comprising
the avatar being displayed on the display screen a human health caregiver for the human user
(Algoo paragraph [0004], [0045], [0048], [0076], [0094] discloses avatar displayed as electronic image of human health caregiver displayed within a web page as shown in figs. 2-14). 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Algoo to Borucki, Carpenter, Ly, and Leise for the benefit of having an avatar adopted to be expert in a particular field. 

Patri discloses computing device comprising 
the electronic caregiver providing step-by-step verbal instructions to the human user 

Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Patri to Borucki, Carpenter, Ly, Leise and Algoo for the benefit of providing “system and method that enables integration of a computer generated human-like animated character with user queries to assist an online user”, (Patri [0006]). 

As for claim 18, limitations of parent claim 17 have been discussed above.  Algoo discloses computing device wherein 
instructions from the electronic image of human health caregiver are displayed within the web browser in real-time 
(Algoo paragraph [0058], [0094] discloses instructions from the electronic image of human health caregiver displayed within the web browser in real-time as shown in fig. 3). 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Algoo to Borucki, Carpenter, Ly, Leise, and Patri for the benefit of having an avatar adopted to be expert in a particular field. 

Patri discloses computing device comprising providing step-by-step verbal instructions 
(Patri [0002], [0017], [0043] discloses providing step-by-step verbal instruction). 

Patri does not appear to explicitly disclose verbal instructions being converted to text displayed.  However, Anderson discloses computing device comprising instructions being converted to text displayed 
(Anderson paragraph [0013] discloses verbal instruction converted to text, spoken expression presented as text). 



Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Borucki in view of Carpenter in view of Ly in view of Leise in view of Algoo in view of Patri in view of Quinn et al., U.S. Patent No. 7971141, filed on 10/31/2006 (hereinafter Quinn).

As for claim 19, limitations of parent claim 17 have been discussed above.  Algoo discloses computing device wherein 
the electronic image of human health caregiver is configured to receive at least one inquiry from the human user 
(Algoo paragraph [0056]-[0058] discloses health avatar configured to receive inquiry from human user, "what is normal blood pressure for me", as shown in figure 3). 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Algoo to Borucki, Carpenter, Ly, Leise, and Patri for the benefit of having an avatar to assist human users.

Algoo does not appear to explicitly disclose computing device wherein the inquiry if regarding at least one form.  However, Quinn discloses computing device comprising
inquiry from the human user regarding at least one form presented on the display screen to the human user

Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Quinn to Borucki, Carpenter, Ly, Leise, Algoo, and Patri for the benefit of having a help feature that assists users interacting with information on the computer. 

Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Borucki in view of Carpenter in view of Ly in view of Leise in view of Algoo in view of Leber, "The Avatar will See You Now", 9-17-2013, MIT Technology Review. 

As for claim 20, limitations of parent claim 1 have been discussed above.  Leber discloses computing device wherein 
the electronic image of the human health caregiver is further configured to converse with the human user in at least two conversational languages 
(Leber discloses avatar Molly interviews patients in either English or Spanish). 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Quinn to Borucki, Carpenter, Ly, Leise, and Algoo, and for the benefit of being able to serve larger population of patients.

Claim 21 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Borucki in view of Carpenter in view of Ly in view of Leise in view of Algoo in view of Zpevak et al., U.S. Patent Application Publication No. 20080010293, filed on 7/10/2006 (hereinafter Zpevak).

As for claim 21, limitations of parent claim 1 have been discussed above.  Zpevak discloses computing device wherein 

(Zpevak paragraph [0028] discloses validating input data by determining the input matches expected data type). 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply Zpevak to Borucki, Carpenter, Ly, Leise, and Algoo for the benefit of being able verify data prior to submission to reduce errors.

Claim 22 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Borucki in view of Carpenter in view of Ly in view of Leise in view of Algoo in view of Zpevak in view of Jagadish et al., U.S. Patent Application Publication No. 20160154977, filed on 11/18/2015 (hereinafter Jagadish).

As for claim 22, limitations of parent claim 1 have been discussed above.  Zpevak discloses computing device comprising
Validating data input from human user
(Zpevak paragraph [0028] discloses validating input data by determining the input matches expected data type). 

Borucki does not appear to explicitly discloses computing system comprising encrypt the received data input from the human user prior to transmission to the cloud-based storage.
However, Jagadish discloses computing system comprising 
encrypt the received data input from the human user prior to transmission to the cloud-based storage 
(Jagadish paragraph [0043] discloses encrypting data prior to transmission to cloud based server). 



Response to Arguments

Applicants’ prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicants’ amendments.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wiiliam Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE J PARKER/            Primary Examiner, Art Unit 2175